SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1066
CA 14-00702
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


RICHARD J. RICE AND TAMMY A. SCHUELER, AS
ADMINISTRATORS OF THE ESTATE OF ALEXANDRIA M.
RICE, DECEASED, PLAINTIFFS-APPELLANTS,

                      V                             MEMORANDUM AND ORDER

JAMES G. CORASANTI, M.D., DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


CONNORS & VILARDO, LLP, BUFFALO (TERRENCE M. CONNORS OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

LAW OFFICES OF EPSTEIN, GIALLEONARDO & HARTFORD, GETZVILLE (ROBERT L.
HARTFORD OF COUNSEL), AND HARRIS BEACH PLLC, BUFFALO, FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered October 11, 2013. The order, insofar as
appealed from, denied in part the motion of plaintiffs for a
protective order to prevent the disclosure of the mental health
records of plaintiffs’ decedent.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs and the motion is
granted in its entirety.

     Same Memorandum as in Rice v Corasanti ([appeal No. 1] ___ AD3d
___ [Nov. 21, 2014]).




Entered:    November 21, 2014                     Frances E. Cafarell
                                                  Clerk of the Court